Chalmers, J.,
delivered the opinion of the court.
It is insisted that even if the principles enunciated in Bank of Mississippi v. Duncan, 52 Miss. 740, and Walker v. State, 58 Miss. 532, are correct, they will not justify the maintenance of a proceeding in the Chancery Court on a bond executed in a suit previously pending, or an administration already wound up in that court. This idea springs from a failure to appreciate the full force of the principles announced in the cases referred to, — principles of the soundness of which we entertain no doubt. The spirit of those decisions is that there is nothing in the Constitution which prohibits the legislature from granting to the Chancery Court the power fully to dispose of the subject-matter of any litigation which may arise under any of the recognized heads of its jurisdiction, without being compelled for any purpose to call in the aid of any other tribunal. If, therefore, in the progress of a suit properly pending in the Chancery Court it becomes necessary to execute any bond whatever, there is no constitutional principle which will prevent the legislature from conferring upon the court which exacted the bond, full authority to enforce its obligation. This is not conferring a new jurisdiction upon the court, but only arming it with the requisite capacity to make its ancient jurisdiction effective. The jurisdiction depends not upon the order of the proceeding, but upon whether the bond was legally executed in that coui’t in a litigation properly cognizable there. Sect. 976 of the Code gives the Chancery Court full jurisdiction over the obligors, both principals and sureties, on administrators’ bonds. The act is constitutional, and it is wholly immaterial whether the sureties are pursued in the proceeding for a final settlement or afterwards.

Decree affirmed.